Case 5:18-cr-00258-EJD Document 807-1 Filed 05/27/21 Page 1 of 4




    Exhibit 43
5/24/2021            Case 5:18-cr-00258-EJD          Document
                                  Feds reveal Elizabeth              807-1Theranos
                                                        Holmes texts showing Filedbosses
                                                                                   05/27/21
                                                                                         panickingPage    2 of 4
                                                                                                  | Fox Business


   By using this site, you agree to our Privacy Policy and our Terms of Use.


                                                                                                        Login      Watch TV




                                                     BUSINESS LEADERS    ·   Published November 24


        Feds reveal Elizabeth Holmes texts showing Theranos
                          bosses panicking
                                             'Going bad so far. Pray,' states one text message




   By Noah Manskar    New York Post




   Panicked text messages between the two top executives at Theranos showed they
   knew how much trouble the blood-testing startup was in before it collapsed,
   prosecutors say.


   In a trove of texts, iMessages and Skype chats, Theranos founder Elizabeth Holmes and
   Ramesh “Sunny” Balwani, her top lieutenant and former lover, expressed anxiety about
   the company’s struggling blood test technology, chaos inside one of its labs and
   desperate efforts to professionalize its operations.


   One exchange revealed in a federal court ling showed the pair hoping for divine
   intervention as the Centers for Medicare and Medicaid Services conducted a 2015
   survey of Theranos’ California lab that led o cials to conclude it posed “immediate
   jeopardy to health and safety.”


   DISGRACED THERANOS FOUNDER ELIZABETH HOLMES HOPING TO KEEP 'WEALTH,
   SPENDING AND LIFESTYLE' OUT OF UPCOMING FRAUD TRIAL


   “Our validation reports are terrible. Really painful going thru this process,” wrote Balwani,
   who was Theranos’ president, according to the Friday court ling. “… Going bad so far.
   Pray.”


   “Praying ... Praying continually,” Holmes allegedly replied.
https://www.foxbusiness.com/lifestyle/elizabeth-holmes-texts-theranos-bosses-panicking                                        1/3
5/24/2021            Case 5:18-cr-00258-EJD          Document
                                  Feds reveal Elizabeth              807-1Theranos
                                                        Holmes texts showing Filedbosses
                                                                                   05/27/21
                                                                                         panickingPage    3 of 4
                                                                                                  | Fox Business

   Elizabeth Holmes (Reuters); Ramesh "Sunny" Balwani (Getty Images)



   In a late-night November 2014 exchange, Balwani allegedly described one section of the
   Silicon Valley lab as a “f—ing disaster zone” and said he would “work on xing this.” The
   messages in the court ling didn’t give speci cs about the problems.


   Earlier that month, the pair discussed the need to x Theranos’ troubled operations,
   particularly its customer service department, which was generating signi cant
   complaints, the ling shows.


   THERANOS FOUNDER ELIZABETH HOLMES IN COURT; ANATOMY OF A FRAUD


   “Fundamentally we need to stop ghting res by not creating them,” Balwani allegedly
   wrote. Holmes agreed with his sentiment and wrote back, “Need to x the root cause
   here,” according to the ling.


   Prosecutors included the messages in a motion arguing that they should be introduced
   as evidence in Holmes’ upcoming fraud trial, which is slated to start in March. She and
   Balwani have both pleaded not guilty to charges that they peddled bogus blood tests
   with devices that they promoted as revolutionary but knew were unreliable and
   inaccurate.


   CLICK HERE TO READ MORE ON FOX BUSINESS


   The messages “are replete with admissions by [Holmes] and Balwani that demonstrate
   their knowledge that their statements to investors were false and misleading and that
   Theranos’s testing was beset with problems,” prosecutors said in the ling.


   GET FOX BUSINESS ON THE GO BY CLICKING HERE


   A lawyer for Holmes did not immediately respond to a request for comment Monday.
   But her legal team led more than a dozen motions of its own on Friday aimed at

https://www.foxbusiness.com/lifestyle/elizabeth-holmes-texts-theranos-bosses-panicking                             2/3
5/24/2021            Case 5:18-cr-00258-EJD          Document
                                  Feds reveal Elizabeth              807-1Theranos
                                                        Holmes texts showing Filedbosses
                                                                                   05/27/21
                                                                                         panickingPage    4 of 4
                                                                                                  | Fox Business

   blocking several pieces of evidence from the trial, including evidence of the “luxurious
   lifestyle” she led as Theranos’ CEO.


   Another motion argues that Holmes shouldn’t be held liable for false statements and
   other “bad acts” by Theranos employees whom she did not directly oversee. But
   prosecutors pointed out that Holmes publicly owned the company’s failings as chief
   executive in 2016, saying, “Anything that happens in this company is my responsibility,
   at the end of the day.”


   This report originally appeared in the New York Post.




       Quotes delayed at least 15 minutes. Real-time quotes provided by BATS BZX Real-Time Price. Market Data provided by Interactive Data
         (Terms & Conditions). Powered and Implemented by Interactive Data Managed Solutions. Company fundamental data provided by
        Morningstar. Earnings estimates data provided by Zacks. Mutual fund and ETF data provided by Lipper. Economic data provided by
                                               Econoday. Dow Jones & Company Terms & Conditions.

    This material may not be published, broadcast, rewritten, or redistributed. ©2021 FOX News Network, LLC. All rights reserved. FAQ - Updated
                                                                    Privacy Policy




https://www.foxbusiness.com/lifestyle/elizabeth-holmes-texts-theranos-bosses-panicking                                                            3/3
